DETAILED ACTION
This Office Action is responsive to application number 16/522,374 WATER CONSERVING SHOWER SYSTEM AND THERMOCHROMIC FIXTURES USED THEREIN, filed on 8/27/2019. Claims 1-13 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 1-5 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2021.  Claims 6-11 remain for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magliochetti (US 5,806,528).
Regarding claim 6 Magliochetti shows a thermochromic fitting (10) for providing a visual indication of a predetermined temperature having been achieved by fluid flowing through the fitting (note, col. 3, lines 65-67; col. 4, lines 1-15), the thermochromic fitting being made of PVC (see text of claim 11; col. 7, lines 33-44) with 
Regarding claim 7 Magliochetti shows the thermochromic fitting of claim 6, wherein the fitting comprises a tubular conduit having an inlet end (Fig. 3b. left arrow) and an outlet end (Fig. 3b, right arrow) (Fig. 1 inlet near 12, outlet near 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada Denshi Co. Ltd (JP 2012-176208A)(hereinafter Fukada) in view of Tiru et al. (US 4,149,852).
Regarding claim 6 Fukada shows a thermochromic fitting (600) for providing a visual indication of a predetermined temperature having been achieved by fluid flowing through the fitting (Note: “tube contains a material whose material exhibits different colors with respect to a temperature” ¶ [03} of the detailed description portion) with a thermochromic pigment (see previous note) that provides a change in color of the fitting 
But Fukada fails to specifically show the thermochromic fitting being made of PVC.  However, Tiru discusses the making of a thermochromic tube that includes PVC (note, col. 9, lines 54-57).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukada to include using PVC for the fitting as shown by Tiru, for the purpose of using a well-known material that is readily available and is easy to manufacture. 
Regarding claim 7 Magliochetti shows the thermochromic fitting of claim 6, wherein the fitting comprises a tubular conduit having an inlet end (620) and an outlet end (opposite end 620). 
Regarding claim 8 Fukada shows thermochromic fitting of claim 7, wherein the tubular conduit has an inner wall configured with lands and grooves (610).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/11/2021